Citation Nr: 1140611	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-00 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 30 percent for an adjustment disorder with mildly depressed mood and history of mood disorder and heart palpations.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 2000 to November 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This decision granted the Veteran's claim for service connection for an adjustment disorder with mildly depressed mood and history of mood disorder and heart palpations and assigned an initial 30 percent rating, retroactively effective from November 23, 2005.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals her initial rating, VA must consider whether she is entitled to a "staged" rating to compensate her for times since the effective date of her award when her disability may have been more severe than at others).  

During the pendency of this appeal, the Veteran also submitted a claim for service connection for PTSD.  The RO denied the PTSD claim in an unappealed, final February 2008 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA Compensation & Pension (C&P) Re-examination

The Veteran's service-connected adjustment disorder with depressed mood is rated under 38 C.F.R. § 4.130, Diagnostic Code 9440 (2011), for chronic adjustment disorder.  As mentioned, the Veteran's initial rating for the service-connected psychiatric disability is 30 percent, but she contends this is insufficient to compensate her for the resultant social and occupational impairment.  
The Veteran had a VA psychiatric examination for compensation purposes in April 2006 and again in February 2008.  At the April 2006 VA examination, the Veteran was diagnosed with an Axis I psychiatric disability of "adjustment disorder with mildly depressed mood."  The examiner noted the possibility that this may be a threshold PTSD in emergent stages.  A GAF score of 65 was assigned, representing "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  DSM-IV at 46-47.

The Veteran's subsequent VA outpatient mental health treatment records showed lower GAF scores of 50 and 55, indicative of moderate to severe symptoms and impairment.  Id.  Indeed, the last VA examination in February 2008 also assigned a lower GAF score of 55, again, indicative of moderate symptoms and impairment.  Id.  That VA examiner also diagnosed the Veteran with Axis I disorders of PTSD, dysthymia and alcohol abuse.  

The Veteran's representative points to the above evidence and asserts that the condition has worsened during the pendency of the appeal.  Moreover, he argues that the Veteran has experienced an overall decline since her last evaluation.  He refers to changes in her home life and failures in psychological rehabilitation.  However, since it has been over three and a half (31/2) years since the last examination, the Board cannot determine whether the Veteran's adjustment disorder has grown more severe.  

The Board therefore finds that another VA compensation examination is needed to reassess the severity of the Veteran's PTSD.  38 C.F.R. § 3.327(a) (2011); See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Reexamination also is needed to determine to what extent the Veteran additionally may be socially and occupationally impaired on account of her PTSD and alcohol dependence.  As the February 2008 VA compensation examiner intimated, these other non-service-connected conditions appear to stem from the same trauma in service that led to the service-connected adjustment disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102  and 4.3 requiring that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition.).  On remand, the examiner must clarify this matter.

VA Outpatient Treatment Records

There may be more recent VA outpatient treatment records that the AMC must attempt to obtain.  The last available VA treatment records are from the Birmingham, Alabama VA Medical Center (VAMC), dated in December 2007.  The RO has not attempted to obtain any more recent records from this facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's outstanding VA outpatient treatment records at the Birmingham, Alabama VAMC, dated since December 2007.  Any negative development, and the RO's notice to the Veteran of the same, should be included in the record.  

2.  After completing the requested development in paragraph #1, schedule the Veteran for another VA compensation examination to reassess the severity and manifestations of her service-connected adjustment disorder with depressed mood, as determined by the applicable rating criteria.  
The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of her pertinent medical and other history. 

Based on the review of this evidence and personal clinical evaluation, the examiner should indicate what specific symptoms are attributable to the service-connected adjustment disorder, as opposed to those referable to any other condition, including the non-service-connected disabilities of PTSD and alcohol dependence, unless it is determined the symptoms of one condition cannot be disassociated from the symptoms of another (in which case all conditions should be considered collectively in determining the extent of the Veteran's social and occupational impairment).

To this end, the examiner should assign an Axis V GAF score consistent with the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders and explain what the assigned score means, both in terms of the extent of the social and occupational impairment attributable to the service-connected adjustment disorder.  In addition, the examiner should also comment on any additional social and occupational impairment attributable to the non-service-connected PTSD and alcohol dependence, if the examiner cannot disassociate these from the service-connected adjustment disorder.  
Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  Then readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send her a Supplemental Statement of the Case (SSOC) and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

